The suit was in the name of “ Byrne, Vance, & Co., a commercial firm or partnership in liquidation composed of,” etc. The firm had gone into liquidation during the life of all its members, and was insolvent. Livandias, the junior partner, was the liquidator. Vance died before the institution of the suit. Marshall, the defendant, *197resided in Mississippi. The mortgaged plantation was in Tensas Parish.
Exception was made that the citation stated the residence of the defendant to be in Tensas, which was overruled, and a motion was made to strike out of the answers of Livandais to interrogatories every thing but the categorical “yes,” which was sustained. On appeal this last ruling was reversed and the cause remanded.
Mare, J., delivered the opinion, Egan, J., taking no part, and Spencer, J., dissenting. A rehearing was granted, and on rehearing White, J., delivered the opinion adhering to the former decree, Spencer, J., again dissenting.